Citation Nr: 0033653	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  96-09 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death to include the provisions of 38 U.S.C.A. 
§ 1151 (West 1991 and Supp. 2000).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The veteran had active service from November 1940 to October 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO denied entitlement to service connection for the 
cause of the veteran's death.  The appellant, the veteran's 
surviving spouse, has perfected an appeal of that decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  The death certificate shows that the veteran died in July 
1994 of a myocardial infarction due to coronary artery 
disease.

3.  At the time of the veteran's death, service connection 
had not been established for any disabilities.

4.  The evidence does not show that cardiovascular disease, 
to include a myocardial infarction, coronary artery disease, 
or hypertension, are related to an in-service disease or 
injury or became manifest to a degree of 10 percent or more 
within one year following the veteran's separation from 
service.

5.  VA treatment provided to the veteran in February 1957 did 
not result in any additional disability or materially 
contribute to cause his death.


CONCLUSION OF LAW

The cause of the veteran's death is not related to service, 
to a service-connected disorder, or to VA examination or 
treatment.  38 U.S.C.A. §§ 1110, 1151, 1310, 5107 (West 1991 
and Supp. 2000), as amended by The Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312, 3.358 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claim for dependency and indemnity compensation was 
received in July 1994 in which the appellant claimed that the 
cause of the veteran's death was due to service.  The 
official death certificate shows that the veteran died in 
July 1994 of a myocardial infarction due to coronary artery 
disease.  The appellant has also claimed that liver surgery 
performed in a VA hospital in 1957 led to the veteran's 
death.

Factual Background

The service medical records show that the veteran was 
hospitalized in early June 1943 for complaints of pain in the 
abdomen in order to rule out appendicitis.  After five days 
he was improved and discharged to duty with a diagnosis of 
intestinal indigestion of undetermined cause.  The veteran 
was again hospitalized from June 25, 1943, to July 3, 1943, 
for observation of possible appendicitis.  He was returned to 
duty with a final assessment of "[n]o disease, an ill 
defined condition of the gastro-intestinal system, manifested 
by slight umbilical tightness in epigastrium."  In November 
1943 he complained of a vague dull ache on the right side of 
the umbilicus which began in July 1943.  His complaints 
improved after several days of heat treatment.  The 
examination performed at separation from service was normal 
and no physical defects were found due to the complaints of 
stomach disorder in 1943.  The service medical records make 
no reference to a cardiovascular disorder.

February and May 1957 VA hospital summaries reveal that 
beginning in October 1956 the veteran complained of melena, 
which resulted in a diagnosis of early portal cirrhosis 
causing portal hypertension and esophageal varices.  He 
denied having had any gastrointestinal or liver problems 
prior to October 1956.  A surgical operation to create a 
portacaval shunt was done in February 1957.  The hospital 
summary indicates that post-operatively the veteran ran an 
uncomplicated course.  By the seventh post-operative day the 
wound was healing well without evidence of infection.  He was 
discharged several days later.

The veteran was readmitted in April 1957 for swelling of his 
ankles, which began one or two weeks after his hospital 
discharge.  After further work-up and diagnostic studies, the 
swelling was attributed to sodium retention probably 
secondary to cirrhosis of the liver.  He also had a diagnosis 
of post-portacaval shunt for esophageal varices due to 
cirrhosis of the liver.  He was to return to work in June 
1957.  

In a February 1958 rating decision the RO denied service 
connection for early portal cirrhosis causing portal 
hypertension and esophageal varices and for yellow jaundice.  
The RO denied service connection on the basis that the 
medical records did not show that the veteran had yellow 
jaundice while in service, as he claimed, and that the liver 
disease was not related to service.  

In a May 1985 rating decision the RO determined that the 
veteran was permanently and totally disabled for non-service 
connected pension purposes due to status post portocaval 
shunt for cirrhosis of the liver with encephalopathy and 
anemia with acquired hepato-cerebral degeneration.  In 
addition, the RO evaluated the non-service connected jaundice 
as non-compensable.  The veteran continued to be permanently 
and totally disabled, requiring convalescent care, until his 
death in 1994.

The death certificate shows that the veteran's death occurred 
in July 1994 at an extended care facility.  The immediate 
cause of death was myocardial infarction, with a 10 minute 
interval between onset and death, due to coronary artery 
disease of years in duration.  An autopsy was not performed.  

In a November 1994 rating decision the RO denied entitlement 
to service connection for the cause of the veteran's death 
based on a reconstructed claims file without the veteran's 
service medical records.  

In a March 1995 statement the appellant claimed that 
hepatitis, liver disease, hypertension, and stress were all 
related to service.  She contended that the veteran's death 
was due to service in the military.

In a June 1995 rating decision the RO confirmed the November 
1994 denial of service connection for the cause of the 
veteran's death.  The June 1995 decision was based on the 
actual claims file, including the veteran's service medical 
records.  

In her August 1995 notice of disagreement the appellant again 
claimed that the veteran's various disorders were due to 
military service.  She also contended that he was injured as 
the result of liver surgery that was performed at a VA 
medical center (MC), and that the liver surgery caused his 
death.  In her October 1995 substantive appeal she asserted 
that the veteran's service-connected injuries weakened his 
body and immune systems.  She claimed that his artery disease 
and heart problems were the direct result of his weakened 
body functions and defective service-connected immune 
systems.  She also claimed that the veteran's death was due 
to military service to include liver surgery, a blood 
disorder, hepatitis, heart, "CVA", loss of use of the right 
leg and foot, and "veins."  She again contended that liver 
surgery at the VAMC led to his death.  

The RO obtained the treatment records from the extended care 
facility where the veteran had received care since December 
1990.  Those records show that he received ongoing medical 
and custodial care due to arteriosclerotic cardiovascular 
disease, organic brain syndrome, hypertension, end stage 
liver disease with a portocaval shunt in the liver and 
chronic encephalopathy, a cerebrovascular accident, peptic 
ulcer disease, congestive heart failure, and lower extremity 
cellulitis due to venous stasis.  He had been in extended 
care facilities since 1988, and died at the extended care 
facility in July 1994.

The RO also obtained an opinion from a VA medical officer in 
April 2000 regarding the effect on the veteran of the surgery 
for the portocaval shunt in February 1957.  The VA doctor 
reviewed the claims file and noted the appellant's belief 
that the veteran's liver surgery in February 1957 at the VAMC 
had led to his death.  He also reviewed the records of that 
treatment documented in the claims file for the period from 
December 1956 to February 1957 and discussed the symptoms and 
treatment.  His conclusion was:

It is my opinion that the veteran's portocaval 
shunt performed in 1957 at VA Medical Center 
Long Beach was successful in that it relieved 
the threatening condition of esophageal 
varices, which had been bleeding.  He did well 
post-operatively and had no disability 
secondary to this surgery.  There is no basis 
for the opinion that this surgery was 
deleterious in any way to the veteran.

In a June 2000 supplemental statement of the case the RO 
determined that the cause of the veteran's death was not 
related to VA medical treatment or examination.  The RO also 
provided the appellant with the laws and regulations 
pertinent to establishing entitlement to compensation 
benefits based on the provisions of 38 U.S.C.A. § 1151.

Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

Where a veteran served for 90 days in active service, and 
cardiovascular disease develops to a degree of 10 percent or 
more within one year from the date of separation from 
service, such disease may be service connected even though 
there is no evidence of such disease in service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  In order 
to be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to cause death, or that there was a causal 
relationship between the service-connected disability and the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999).

If the veteran suffers an injury as the result of VA medical 
or surgical treatment and the injury results in additional 
disability or death, disability or death compensation 
benefits for the injury is warranted.  In determining whether 
any additional disability or death resulted from a treatment-
related injury, the veteran's physical condition immediately 
prior to the injury on which the claim for compensation is 
based will be compared to the subsequent physical condition 
resulting from the injury, each body part being considered 
separately.  As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
for the continuance or natural progress of disease or injury 
for which the treatment was authorized.

In determining whether such additional disability or death 
resulted from a disease or injury or aggravation of a disease 
or injury suffered as a result of VA medical treatment, it 
must be shown that the disability or death is actually the 
result of such injury, and not merely coincidental with it, 
and that the injury is not a necessary consequence of the 
medical treatment.  "Necessary consequences" are those that 
are certain to result from, or intended to result from, the 
medical treatment.  38 U.S.C.A. § 1151, 38 C.F.R. § 3.358.

The Board notes that 38 U.S.C.A. § 1151 was amended in 1997 
to require a finding of fault on the part of the health care 
providers in order for any resulting disability to be 
compensable.  Departments of Veterans Affairs and Housing and 
Urban Development Appropriations Act of 1997, Pub. L. No. 
104-204, § 422a, 110 Stat. 2926 (1997).  The amendment to the 
law applies only to claims filed on or after October 1, 1997.  
Because the appellant's claim was filed prior to October 1, 
1997, her claim is properly adjudicated by applying the law 
in effect prior to the amendment.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991); VAOPGCPREC 40-97 (1997).

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107, as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 (2000); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

Analysis

The Board notes that in her notice of disagreement and 
substantive appeal the appellant asserted that the 1957 VA 
treatment contributed to cause the veteran's death.  Although 
she did not submit an additional notice of disagreement or 
substantive appeal following the RO's June 2000 denial of 
entitlement to compensation benefits based on the provisions 
of 38 U.S.C.A. § 1151, the Board finds that her original 
notice of disagreement and substantive appeal are sufficient 
to instill jurisdiction of that issue with the Board.  See 
Buckley v. West, 12 Vet. App. 76 (1998) (the Board has 
jurisdiction over all issues that are appropriately 
identified from the radix of the notice of disagreement).  
The Board further finds that because the RO has addressed the 
issue of entitlement in accordance with 38 U.S.C.A. § 1151 in 
the first instance, provided the appellant a supplemental 
statement of the case on that issue, and given her the 
opportunity to respond, the Board can address the 38 U.S.C.A. 
§ 1151 claim without prejudice to the appellant.  Curry v. 
Brown, 7 Vet. App. 59, 68 (1994).

The statute pertaining to VA's duty to assist the appellant 
in developing the evidence in support of her claim was 
recently revised.  In accordance with the revised statute, VA 
has a duty to notify the appellant of the evidence needed to 
substantiate her claim.  VA also has a duty to assist her in 
obtaining such evidence, including obtaining private records, 
if a reasonable possibility exists that such assistance would 
aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the appellant.  If 
VA is unable to obtain records identified by the appellant, 
VA must notify her of the identity of the records that were 
not obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also in the case of a claim for compensation 
benefits, the duty to assist includes obtaining a medical 
opinion if such an opinion is necessary to make a decision on 
the claim.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

The RO has informed the appellant of the evidence needed to 
substantiate her claim and obtained all records designated by 
the appellant.  The RO also obtained a medical opinion 
regarding the claimed relationship between the medical 
treatment at the VAMC and the cause of the veteran's death.  
The appellant has not indicated the existence of any other 
evidence that is relevant to her claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the appellant's claim and that VA has fulfilled its 
obligation to assist her in the development of the facts of 
her case.

As an initial matter the Board notes that at the time of the 
veteran's death in 1994 service connection had not been 
granted for any disability.  The question remains, however, 
whether the cause of his death is related to an in-service 
disease or injury or medical treatment received at the VAMC.

The evidence shows that the veteran died as the result of 
cardiovascular disease.  The service medical records are 
silent for any complaints or clinical findings related to 
cardiovascular disease.  The 1957 VA treatment records do not 
indicate that the veteran had any cardiovascular problems at 
that time, with the exception of the esophageal varices 
caused by the liver disease.  Although the available medical 
records do not document when the cardiovascular disease 
initially became manifest, there is no evidence showing that 
the disease occurred in service or within the one year 
presumptive period following the veteran's separation from 
service.  In addition, the evidence does not show that the 
cardiovascular disease is etiologically related to a disease 
or injury that occurred during active service.  The Board 
finds, therefore, that a cardiovascular disease was not 
incurred in service.

The appellant also claims that the various diseases with 
which the veteran was afflicted were incurred in service and 
weakened him, thereby resulting in his death.  She has not 
presented any evidence in support of that contention, nor has 
she reported the existence of such evidence.  The service 
medical records are also silent for any complaints or 
clinical findings related to organic brain syndrome, 
hypertension, liver disease, chronic encephalopathy, a 
cerebrovascular accident, peptic ulcer disease, congestive 
heart failure, or venous stasis, nor does the available 
evidence indicate that any of those disorders are related to 
an in-service disease or injury.  The Board finds, therefore, 
that the additional disabilities from which the veteran 
suffered were not incurred in service, nor are they shown to 
have materially contributed to cause his death.

The appellant also contends that the liver surgery that the 
veteran underwent at the VAMC in 1957 caused and/or 
contributed to cause his death in 1994, approximately 37 
years after the surgery.  The appellant has not presented any 
evidence in support of that contention, nor has she alluded 
to the existence of such evidence.  As a lay person the 
appellant is not competent to provide evidence of a medical 
diagnosis, the etiology of a medical disorder, or the 
relationship between medical disorders.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  The VA physician provided the 
opinion that the portocaval shunt performed in 1957 at the 
VAMC relieved the pre-surgery condition of bleeding 
esophageal varices and resulted in no additional disability 
secondary to the surgery.  The evidence in no way indicates 
that the veteran's death resulted from or was hastened by any 
VA treatment.  Because the only probative evidence shows that 
the VA treatment did not result in additional disability, the 
Board finds that the veteran did not suffer an injury as the 
result of VA medical or surgical treatment that resulted in 
his death.

For the reasons shown above, the Board has determined that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.




(continued on next page)

ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death, including entitlement based on the 
provisions of 38 U.S.C.A. § 1151, is denied.  




		
	N. W. Fabian
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

